Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species:

    PNG
    media_image1.png
    163
    401
    media_image1.png
    Greyscale

 in the reply filed on 2/17/22 is acknowledged.

	Claims Status:
	Claims 6-10, 13-17 and 23 have been cancelled.
	Claims 1-5, 11, 12, 18-22 are pending. Applicant’s amendment and IDS have necessitated a new ground of rejection. Accordingly, this Action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 7/5/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 1-22 were rejected under 35 U.S.C. 103(a) as being unpatentable over Price et al. (US 20120115823; IDS filed 10/5/20) and Greene, CD. Permanently Beat Hypothyroidism Naturally 2012; Woman’s Republic:58 pages (2 pages) and Betsy et al. (Int J Trichology 2013;5(1):40-42). Applicant’s amendment and IDS have necessitated a new ground of rejection. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 11, 12, 18-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Piccariello, T. (WO2007050181; IDS filed 5/26/22) and Greene, CD. Permanently Beat Hypothyroidism Naturally 2012; Woman’s Republic:58 pages (2 pages) and Betsy et al. (Int J Trichology 2013;5(1):40-42). 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image2.png
    426
    764
    media_image2.png
    Greyscale

Claim interpretation: Claim 1 has now been limited to a particular structure where: M is zinc and x =1; D is T3 and o is 1; there is no A and therefore p = 0; and q is 1.  The specification describes this metal coordination complex as a “putative poly-nuclear complex” synthesized by adding base to H2T3 until all T3 is dissolved and then adding ZnCl2 dropwise and stirring for 19 hours at room temperature [0094]. The plain and ordinary meaning of “putative” is something that is generally thought to be or to exist even if this may not really be true. See attached definition of “putative” from the Cambridge English Dictionary. So, Applicant is not sure if the product made is poly-nuclear or not. The claims will be interpreted as treating T3 with base and adding zinc chloride with stirring overnight at room temperature produces the claimed product.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1-3, 5 and 22, Piccariello teaches the preparation of bis(triiodothyroninato)zinc by adding a base (potassium t-butoxide) to a solution of T3 and then adding zinc chloride and stirred, overnight ostensibly at room temperature, and precipitated by addition of deionized water, hence insoluble in water, to obtain the hydrate of bis(triiodothyroninato)zinc which can be written as [Zn(T3)(H2O)x] where X was not precisely calculated (page 56-57). Regarding the limitations of “supramolecular” and “polymer”, which is apparently 2 or more of the metal coordination complexes, it appears that the method of Piccariello is substantially the same as the method used by Applicant especially when Applicant has shown that without the presence of base a colorless non-hydrated product is obtained (Example 1) and Applicant characterizes the claimed material as “putative”. At best, the Applicant’s elemental analysis confirms the presence of the hydrate for Zn(T3) (Example 2). MPEP 2112.01(I) states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. Therefore, the Examiner concludes that the prior art metal complex hydrate is also supramolecular/polymeric hydrate within the claimed parameters without more because it was prepared by a substantially similar process. Since the process is similar, then the method of making the zinc T3 hydrate of Piccariello also naturally increases a mucoadhesive property of a biologically active moiety in the absence of evidence to the contrary.
	Regarding instant claim 4, the metal complex of Piccariello will also demonstrate a controlled release of the biologically active moiety from the complex when administered to a patient and in fact Piccariello teaches that the T3 product is in a slow release transdermal depot (page 53, top). 
	Piccariello teaches that additional ligands can stabilize the metal-drug complex and adjuvants like salicyladehyde are incorporated into the drug:metal complexes to impart beneficial physicochemical properties (page 19, bottom). Piccariello teaches that a preferred embodiment has an amino acid ligand (page 35).
	Regarding claims 18-19, Piccariello teaches that the T3 product is in a slow release transdermal depot (page 53, top) as well as in gelatin capsules (page 53, study design) and that the formulation includes a vehicle (page 31, last paragraph).
Betsy et al. teach that zinc is required for the synthesis of thyroid hormones and deficiency of zinc can result in hypothyroidism (Abstract). 
Regarding claims 11 and 12, Greene teaches that the thyroid gland produces its two main hormones by using the amino acid tyrosine and the mineral iodine (Thyroid Hormones; page 1 of 2). Greene teaches that tyrosine is important for thyroid hormone production and deficiency can cause hypothyroidism (Chapter 2: Causes of Hypothyroidism; page 2 of 2). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

The difference between the instant application and Piccariello is that Piccariello do not expressly teach that the metal coordination hydrate complex is a supramolecular metal coordination complex with tyrosine as the adjuvant and treating a patient with hypothyroidism. This deficiency in Price et al. is cured by the teachings of Greene and Betsy et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the zinc triiodothyronine hydrate complex of Piccariello with tyrosine as the adjuvant, as suggested by Greene and Betsy et al., and treat a patient with hypothyroidism and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As an initial comment, as discussed in more detail above, Piccariello produces the same supramolecular metal hydrate complex as claimed without more evidence to prove otherwise. Piccariello teaches that triiodothyronine is a hypothyroid drug (Table 3) and used to treat hypothyroidism (page 53, overview) thus rendering obvious treatment of patients with hypothyroidism. In treating hypothyroidism, Betsy et al. guide the artisan to preferentially select zinc as the metal atom because hypothyroidism can be characterized as a zinc deficiency. Therefore, the ordinary artisan is motivated to make the zinc T3 supramolecular metal coordination complex hydrate polymer for the treatment of hypothyroidism to supplement zinc to counter any zinc deficiency with a reasonable expectation of success. Furthermore, Piccariello direct the artisan to add an amino acid adjuvant and notes that zinc favors formation of amino acid coordination compounds as noted above. The art of Greene teaches that tyrosine is not only a building block for T3 but also a deficiency in tyrosine can cause hypothyroidism. Accordingly, the ordinary artisan is motivated to select tyrosine as the amino acid for the zinc T3 coordination complex for use in methods of treating hypothyroidism to counter any tyrosine deficiency with a reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments are directed to a rejection that has been withdrawn. Accordingly, the arguments are moot. The Examiner notes that evidence demonstrating a structural difference between the claimed complex and the prior art complex appears to be required to overcome the rejection especially when Applicant isn’t even sure if the material made is supramolecular or not because Applicant describes it as a “putative poly-nuclear complex”. In other words, the Examiner cannot tell if the product made by Applicant’s process differs to any extent from the prior art product.

Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/26/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/Ernst V Arnold/
Primary Examiner, Art Unit 1613